 Case 1:20-cv-00723-PLM-SJB ECF No. 9, PageID.56 Filed 02/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CHARLES TAUL,

        Plaintiff,
                                                    Case No. 1:20-cv-723
 v.
                                                    HONORABLE PAUL L. MALONEY
 TRI COUNTY METRO NARCOTICS,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This action was filed by Plaintiff in August 2020. On August 25, 2020, the Magistrate

Judge issued a Report and Recommendation, recommending that the action be dismissed upon

initial screening pursuant to 28 U.S.C. § 1915(e)(2). The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 5) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for the reasons stated

in the Report and Recommendation.

       IT IS FURTHER ORDERED that Plaintiff’s state-law claim is DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s request for appointment of counsel (ECF

No. 1) is DISMISSED AS MOOT.
 Case 1:20-cv-00723-PLM-SJB ECF No. 9, PageID.57 Filed 02/11/21 Page 2 of 2




       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: February 11, 2021                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
